Citation Nr: 1600047	
Decision Date: 01/04/16    Archive Date: 01/12/16	

DOCKET NO.  13-28 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the character of the Veteran's discharge constitutes a bar to Department of Veterans Affairs (VA) benefits?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant, T.H., and C.M.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1979 to September 1982.  A review of the Veteran's DD Form 214 shows that he separated from service with a bad conduct discharge.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

For reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks entitlement to various VA benefits.  In pertinent part, it is contended that, while in service, the Veteran was addicted to "drugs and alcohol," with the result that he committed various acts unbecoming a Marine, resulting in the aforementioned "bad conduct" discharge.  According to the Veteran, were he to have been afforded rehabilitation rather than a special court martial, he would not, in fact, have incurred the aforementioned "bad conduct" discharge.

In that regard, in an Administrative Decision of May 2010, it was noted that the various offenses committed by the Veteran during service constituted a "clear indication" of willful and persistent misconduct and misconduct due to the commission of serious offenses resulting in two special courts-martial.  Under the circumstances, the period of the Veteran's service extending from February 1979 to September 1982 was considered to have been under dishonorable conditions for VA purposes, thereby constituting a bar to VA benefits.

Pertinent evidence of record is to the effect that, in August 2011, the Veteran submitted two separate documents, one an Application for Correction of Military Record Under the Provisions of Title 10, U.S. Code, Section 1552 (DD Form 149), and the other an Application for the Review of Discharge from the Armed Forces of the United States (DD Form 293), in an attempt to secure an "upgrade" of the aforementioned bad conduct discharge.  However, at this point in time, the end result of both of those applications is somewhat unclear.  More specifically, the Veteran's record contains no indication of the Veteran's success (or failure) in securing an upgrade of his bad conduct discharge.  Moreover, during the course of a hearing before the undersigned Veterans Law Judge in September 2015, the Veteran indicated that he was unsure whether, in fact, he had ever received any final decision regarding the upgrade of his bad conduct discharge.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim.  An upgrade by the service department could have an impact on any decision entered by the Board.

Accordingly, and in light of the aforementioned, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran, with a request that he provide evidence, documentary or otherwise, as to whether either (or both) of the aforementioned applications have resulted in the successful upgrade of his bad conduct discharge or whether an upgrade was denied.  All such information and documentation, once obtained, should be made a part of the Veteran's claims folder.

2.  The AOJ should, as needed, contact the appropriate service department and/or record storage facility, to include the Board of Corrections of Naval Records located at 701 S. Courthouse Road, Suite 1001, Arlington, Virginia 22204-2490, as well as the Secretary of Navy Counsel of Review Boards, Attn:  Naval Discharge Review Board, 720 Kennon Avenue, S.E., Suite 309, Washington Navy Yard, D.C. 20374-5023, with a request that they provide any and all information available regarding the character of, to include any upgrade to, the Veteran's discharge from service.  Once again, all such information, when obtained, should be made a part of the Veteran's claims folder.  Should such information prove unavailable, the AOJ should specifically so state and document the attempts made to obtain the documents.

3.  The AOJ should then readjudicate the Veteran's claim regarding whether the character of his discharge constitutes a bar to VA benefits.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in August 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



